People v Blue (2016 NY Slip Op 00990)





People v Blue


2016 NY Slip Op 00990


Decided on February 10, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 10, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
JOHN M. LEVENTHAL
LEONARD B. AUSTIN
HECTOR D. LASALLE, JJ.


2012-02103
 (Ind. No. 9844/10)

[*1]The People of the State of New York, respondent,
vJohnny Blue, appellant.


Lynn W. L. Fahey, New York, NY (Dina Zloczower of counsel), for appellant.
Kenneth P. Thompson, District Attorney, Brooklyn, NY (Leonard Joblove, Ruth E. Ross, and Geoffrey Cajigas [Sullivan & Cromwell, LLP], of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Kings County (Sullivan, J.), rendered February 14, 2012, as amended February 27, 2012, convicting him of rape in the first degree (two counts), sexual abuse in the first degree (two counts), and burglary in the second degree, upon a jury verdict, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's contention that certain remarks made by the prosecutor during summation deprived him of a fair trial is unpreserved for appellate review, since he either failed to object to the remarks at issue, or made only general objections and failed to request further curative relief when his objections were sustained (see CPL 470.05[2]; People v Romero, 7 NY3d 911, 912). In any event, the defendant's contention is without merit, as the challenged remarks were either within the bounds of permissible comment, fair response to the defendant's attack on the credibility of the People's witnesses, fair comment on the evidence and the reasonable inferences to be drawn therefrom, or permissible rhetorical comment (see People v Halm, 81 NY2d 819, 821; People v Galloway, 54 NY2d 396, 399; People v Ashwal, 39 NY2d 105, 109-110).
The sentence imposed was neither illegal nor excessive (see People v Suitte, 90 AD2d 80).
MASTRO, J.P., LEVENTHAL, AUSTIN and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court